Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (JP 6505890).
Takahashi et al. show a diagnostic system 16 having a conveyor device which includes a chain 10 having rollers 10a, first and second sensor 15 diagonally disposed apart from each other on a moving path of the chain, the sensors work irrespective of the direction of movement of the chain and the diagnostic device measures an amount of elongation based on signals output from the sensors.
Re claim 2, elongation is measured in a section which is between the two sensors.
Re claim 11, the starting point of measurement would inherently depend on the direction the chain is moving.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. in view of Merten et al. (US 8,550,236).
Takahashi et al. do not show sensors 15 as being on opposite paths of the chain.  However, shown by Merten et al. is just such an arrangement with sensors 20 located on opposite runs of a chain.  To do so with Takahashi et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it would allow the monitoring of each run of the chain instead of just one thus providing elongation and sag sensing if necessary.
Re claim 4, both Takahashi et al. (see Figure 14) and Merten et al. (see Figure 1) teach placing the sensors near the chain sprockets.
Re claim 5, the chains in each reference as well as the sensors are fully capable of being used to run in either direction.
Re claim 6, as per claim 4 rejection.
Re claim 7, as per claim 5 rejection.
Allowable Subject Matter
Claims 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       08/24/2022